In an action pending in Queens County to recover damages for the alleged breach of a contract, the appeal is from so much of an order as denied appellants’ cross motion to consolidate the action with another action pending in Rockland County, between the same parties, to recover damages for the alleged breach of the same contract. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. There was no abuse of discretion by Special Term in denying the cross motion, in view of the fact that the trial of the Queens County action is imminent, while considerable time must elapse 'before the Rockland County action could be reached for trial. Under the circumstances, consolidation would prejudice a substantial right of the respondent as plaintiff in the Queens County action (ef. Lichtenstein v. Lapadula <& ■Villani Trucking Corp., 283 App. Div. 721; Miro v. Gottheim, 285 App. Div. 834). Wenzel, Acting P. J., Beldoek, Murphy, Hallman and Kleinfeld, JJ., concur.